Exhibit 10.2

GUARANTY

GUARANTY, dated as of August 25, 2006 made by Kraft Foods Inc., a corporation
organized and existing under the laws of the State of Virginia (“Kraft”), in
favor of Citibank International plc (“Citibank”), as agent for and
representative of (the “Administrative Agent”) the financial parties (the
“Lenders”) party to the Credit Agreement referred to below.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce the Lenders to make Advances under the Credit
Agreement dated as of August 25, 2006 (as amended, supplemented and otherwise
modified from time to time, the “Credit Agreement”) by and among Sheffield
Investments, S.L. (the “Borrower”), the initial lenders named therein, the
Administrative Agent and Citigroup Global Markets Limited and UBS Securities LLC
as joint lead arrangers and joint bookrunners, Kraft agrees as follows:

1.             Guaranty. Kraft hereby unconditionally and irrevocably guarantees
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Borrower now or hereafter existing under
the Loan Documents, whether for principal, interest, fees, expenses or otherwise
(such obligations being the “Obligations”), and any and all expenses (including
counsel fees and expenses) incurred by the Administrative Agent or the Lenders
in enforcing any rights under this Guaranty.

2.             Guaranty Absolute. Kraft guarantees that the Obligations will be
paid strictly in accordance with the terms of the Credit Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Kraft under this Guaranty shall
be absolute and unconditional irrespective of:

(a)           any lack of validity, enforceability or genuineness of any
provision of the Credit Agreement or any other agreement or instrument relating
thereto;

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from the Credit Agreement;

(c)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or

(d)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations (and Kraft acknowledges that the
Liens on the Collateral under the Bank Account Charge in favor of the Secured
Parties have been (or shortly will be) released by the Collateral Agent to the
Borrower);

(e)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Borrower or Kraft.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.


--------------------------------------------------------------------------------




3.             Waiver.

(a)           Kraft hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Obligations and this Guaranty
and any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against the Borrower or any other Person
or any collateral.

(b)           Kraft hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against the Borrower that arise from the existence,
payment, performance or enforcement of Kraft’s obligations under this Guaranty
or the Credit Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against the Borrower or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to Kraft in violation of the preceding sentence at any time prior
to the later of the cash payment in full of the Obligations and all other
amounts payable under this Guaranty and the Termination Date, such amount shall
be held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Obligations and all other amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Credit Agreement and
this Guaranty, or to be held as collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising. Kraft acknowledges that it will
receive direct and indirect benefits from the financing provided to the Borrower
pursuant to the Credit Agreement and this Guaranty and that the waiver set forth
in this Section 3(b) is knowingly made in contemplation of such benefits.

4.             Conditions to Effectiveness. This Guaranty shall have no force or
effect until the Extension Date; provided, however, that Sections 14 through 24
shall have effect upon the execution of this Guaranty by each party hereto.

5.             Time and Place of Payment. Kraft shall make each payment
hereunder, without set-off or counterclaim, not later than 11:00 A.M. (New York
City time) on the day when due to the Administrative Agent, at the
Administrative Agent Account in same day funds.

6.             Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Loan Event of Default and (b) the making of the request or
the granting of the consent specified by Section 6.2 of the Credit Agreement to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.2 of the Credit Agreement, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of Kraft
against any and all of the Obligations now or hereafter existing under this
Guaranty, whether or not such Lender shall have made any demand under this
Guaranty and although such Obligations may be unmatured. Each Lender shall
promptly notify Kraft after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this Section 6
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its affiliates may have.

2


--------------------------------------------------------------------------------




7.             Representations and Warranties: Kraft represents and warrants as
of the Extension Date as follows:

(a)           It is a corporation duly organized, validly existing and in good
standing under the laws of Virginia.

(b)           The execution, delivery and performance of this Guaranty are
within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) its charter or by-laws or (ii) in
any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting it.

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by it of this Guaranty.

(d)           This Guaranty is a legal, valid and binding obligation of Kraft
enforceable against Kraft in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e)           As reported in Kraft’s Annual Report on Form 10-K for the year
ended December 31, 2005, the consolidated balance sheets of Kraft and its
Subsidiaries as of December 31, 2005 and the consolidated statements of earnings
of Kraft and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Kraft and its
Subsidiaries as at such date and the consolidated results of the operations of
Kraft and its Subsidiaries for the year ended on such date, all in accordance
with accounting principles generally accepted in the United States. Except as
disclosed in Kraft’s Annual Report on Form 10-K for the year ended December 31,
2005, in Kraft’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2006 and in any current Report on Form 8-K filed subsequent to December 31, 2005
but prior to the date hereof, since December 31, 2005 there has been no material
adverse change in such position or operations.

(f)            There is no pending or threatened action or proceeding affecting
it or any of its Subsidiaries before any court, governmental agency or
arbitrator (a “Proceeding”) (i) that purports to affect the legality, validity
or enforceability of this Guaranty or (ii) except for Proceedings disclosed in
Kraft’s Annual Report on Form 10-K for the year ended December 31, 2005, in
Kraft’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2006, any
current Report on form 8-K filed subsequent to December 31, 2005 but prior to
the date hereof, and, with respect to Proceedings commenced after the date of
the most recent such document but prior to the date hereof, a certificate
delivered to the Lenders, that may materially adversely affect the financial
position or results of operations of Kraft and its Subsidiaries taken as a
whole.

(g)           It owns directly or indirectly all of the shares in the Borrower.

8.             Affirmative Covenants: So long as any Advance under the Credit
Agreement shall remain unpaid or any Lender shall have any Commitment under the
Credit Agreement, Kraft will:

(a)           Compliance with Laws, Etc. Comply, and cause each Major Subsidiary
to comply, in all material respects, with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
complying with ERISA and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith),

3


--------------------------------------------------------------------------------




noncompliance with which would materially adversely affect the financial
condition or operations of Kraft and its Subsidiaries taken as a whole.

(b)           Maintenance of Net Worth. Maintain total shareholders’ equity on
the consolidated balance sheet of Kraft and its Subsidiaries of not less than
$20,000,000,000.

(c)           Reporting Requirements. Furnish to the Lenders:

(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of Kraft, an
unaudited interim condensed consolidated balance sheet of Kraft and its
Subsidiaries as of the end of such quarter and unaudited interim condensed
consolidated statements of earnings of Kraft and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of Kraft;

(ii)           as soon as available and in any event within 100 days after the
end of each fiscal year of Kraft, a copy of the consolidated financial
statements for such year for Kraft and its Subsidiaries, audited by
PricewaterhouseCoopers LLP (or other independent auditors which, as of the date
of this Agreement, are one of the “big four” accounting firms);

(iii)          all reports which Kraft sends to any of its shareholders and
copies of all reports on Form 8-K (or any successor forms adopted by the
Securities and Exchange Commission) that Kraft files with the Securities and
Exchange Commission;

(iv)          as soon as possible and in any event within five days after the
occurrence of each Event of Default and each event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such statement, a statement of the chief financial
officer or treasurer of Kraft setting forth details of such Event of Default or
event and the action which Kraft has taken and proposes to take with respect
thereto; and

(v)           such other information respecting the condition or operations,
financial or otherwise, of Kraft or any Major Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft may make such items available on the internet at
www.kraft.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

9.             Negative Covenants. So long as any Advance shall remain unpaid
under the Credit Agreement or any Lender shall have any Commitment under the
Credit Agreement, Kraft will not:

(a)           Liens, Etc. Create or suffer to exist, or permit any Major
Subsidiary to create or suffer to exist, any lien, security interest or other
charge or encumbrance (other than operating leases and licensed intellectual
property), or any other type of preferential arrangement (“Liens”), upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any Major Subsidiary to assign, any right to receive income,
in each case to secure or provide for the payment of any Debt of any Person,
other than:

4


--------------------------------------------------------------------------------




(i)            Liens upon or in property acquired or held by it or any Major
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of such property;

(ii)           Liens existing on property at the time of its acquisition (other
than any such lien or security interest created in contemplation of such
acquisition);

(iii)          Liens existing on the date hereof securing Debt;

(iv)          Liens on property financed through the issuance of industrial
revenue bonds in favor of the holders of such bonds or any agent or trustee
therefor;

(v)           Liens existing on property of any Person acquired by Kraft or any
Major Subsidiary;

(vi)          Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii)         Liens upon or with respect to “margin stock” as that term is
defined in Regulation U;

(viii)        Liens in favor of Kraft or any Major Subsidiary;

(ix)           precautionary Liens provided by Kraft or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Kraft or such Major Subsidiary which transaction is determined by the Board of
Directors of Kraft or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or

(x)            any extension, renewal or replacement of the foregoing, provided
that (A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b)           Mergers, Etc. Consolidate with or merge into, or convey or
transfer its properties and assets substantially as an entirety to, any Person,
or permit any Subsidiary directly or indirectly owned by it to do so, unless,
immediately after giving effect thereto, no Default or Event of Default would
exist and, in the case of any merger or consolidation to which it is a party,
the surviving corporation is Kraft or was a Subsidiary of Kraft immediately
prior to such merger or consolidation, which is organized and existing under the
laws of the United States of America or any State thereof, or the District of
Columbia. The surviving corporation of any merger or consolidation involving
Kraft shall assume all of Kraft’s obligations under this Guaranty (including
without limitation with respect to Kraft’s obligations, the covenants set forth
in Section 8 and 9) by the execution and delivery of an instrument in form and
substance satisfactory to the Required Lenders.

10.           Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full (after the
Termination Date) of the Obligations and all other amounts payable under this
Guaranty, (b) be binding upon Kraft, its successors and assigns, and (c) inure
to the benefit of and be enforceable by the Lenders, the Administrative Agent
and their respective successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Advances owing to it and the Note or Notes held by it) to
any other Person, and such other Person shall thereupon become vested

5


--------------------------------------------------------------------------------




with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 8.07 of the
Credit Agreement.

11.           Guaranty Events of Default. Each of the following events (each a
“Guaranty Event of Default”) shall constitute an Event of Default:

(a)           Any representation or warranty made or deemed to have been made by
Kraft herein or by Kraft (or any of its officers) in connection with this
Guaranty shall prove to have been incorrect in any material respect when made or
deemed to have been made; or

(b)           Kraft shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 8(b) or 9(b), (ii) any term, covenant or
agreement contained in Section 9(a) if such failure shall remain unremedied for
15 days after written notice thereof shall have been given to Kraft by the
Administrative Agent or any Lender or (iii) any other term, covenant or
agreement contained in this Guaranty on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to Kraft by the Administrative Agent or any Lender; or

(c)           Kraft or any Major Subsidiary shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $100,000,000 in the aggregate (but excluding Debt arising under this
Guaranty or the Credit Agreement) of Kraft or such Major Subsidiary, as the case
may be, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders; or any Debt of Kraft or any Major Subsidiary which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Guaranty or the Credit Agreement) shall be declared to be due
and payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof unless adequate provision for the payment of such
Debt has been made in form and substance satisfactory to the Required Lenders;
or

(d)           Kraft or any Major Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against Kraft or any Major Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Kraft and its Subsidiaries
taken as a whole) shall occur; or Kraft or any Major Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (d); or

(e)           Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against Kraft or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; or

6


--------------------------------------------------------------------------------




(f)            Kraft or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of Kraft or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Guaranty Default or Guaranty
Event of Default under this Section 11(f) shall be deemed to have occurred if
Kraft or any ERISA Affiliate shall have made arrangements satisfactory to the
PBGC or the Required Lenders to discharge or otherwise satisfy such liability
(including the posting of a bond or other security).

12.           Taxes. Any and all payments made by Kraft hereunder shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (“Taxes”). If any Taxes are required to be withheld from any
amounts payable hereunder, the amounts so payable shall be increased to the
extent necessary to yield (after payment of all Taxes) the amounts payable
hereunder in the full amounts so to be paid.

13.           Kraft’s Credit Decision, Etc. Kraft has, independently and without
reliance on the Administrative Agent and based on such documents and information
as Kraft has deemed appropriate, made its own credit analysis and decision to
enter into this Guaranty. Kraft has adequate means to obtain from the Borrower
on a continuing basis information concerning the financial condition, operations
and business of the Borrower, and Kraft is not relying on the Administrative
Agent or any other Lender to provide such information now or in the future.
Kraft acknowledges that it will receive substantial direct and indirect benefit
from the extensions of credit contemplated by this Guaranty.

14.           Certain Defined Terms. (a) Each capitalized term utilized in this
Guaranty that is not defined herein shall have the meaning set forth in the
Credit Agreement. As used in this Guaranty, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of Kraft and its Subsidiaries as at and
for the year ended December 31, 2005, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

“Debt” means (a) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (c) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (a) or (b) above.

“Default” means Guaranty Default or Loan Default.

7


--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Kraft’s controlled group, or under common control with Kraft, within
the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of Kraft or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by Kraft or any of its ERISA Affiliates from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in Section
302(f)(1)(A) and (B) of ERISA to the creation of a lien upon property or rights
to property of Kraft or any of its ERISA Affiliates for failure to make a
required payment to a Plan are satisfied; (g) the adoption of an amendment to a
Plan requiring the provision of security to such Plan, pursuant to Section 307
of ERISA; or (h) the termination of a Plan by the PBGC pursuant to Section 4042
of ERISA, or the occurrence of any event or condition described in Section 4042
of ERISA that constitutes grounds for the termination of, or the appointment of
a trustee to administer, a Plan.

“Event of Default” means Guaranty Event of Default or Loan Event of Default.

“Guaranty Default” means any event specified in Section 11 that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both.

“Guaranty Event of Default” has the meaning specified in Section 11.

“Indemnified Party” has the meaning specified in Section 17(b).

“Liens” has the meaning specified in Section 9(a).

“Loan Default” means Default as defined in the Credit Agreement.

“Loan Event of Default” means Event of Default as defined in the Credit
Agreement.

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Kraft, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

8


--------------------------------------------------------------------------------




“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Kraft or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has within any of the preceding five
plan years made or accrued an obligation to make contributions, such plan being
maintained pursuant to one or more collective bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft or any ERISA
Affiliate and at least one Person other than Kraft and the ERISA Affiliates or
(b) was so maintained and in respect of which Kraft or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.

“Obligations” has the meaning specified in Section 1.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Kraft or any ERISA
Affiliate and no Person other than Kraft and the ERISA Affiliates or (b) was so
maintained and in respect of which Kraft or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

(b)           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America, except that if there has been a
material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Kraft as of and for the year ended 31 December 2005, then such new
accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

15.           Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by Kraft therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent (acting with any Lender consents required under the Credit Agreement), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

16.           Notices, Etc. (a) Addresses. All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied, or delivered, as follows:

9


--------------------------------------------------------------------------------




if to Kraft:

Kraft Foods Inc.
Three Lakes Drive
Northfield, Illinois 60093
Attention: Secretary
Fax number: (847) 646-2950

if to Citibank, as Administrative Agent:

Citibank International plc
Loans Agency Office, 2nd Floor
4 Harbour Exchange Square
London E14 9GE
England
Attention: Ian Hayton/Sonia Gosparini
Fax number: +44 208 636 3824/3825

or, at such other address as shall be designated by such party in a written
notice to the other parties.

(b)           Effectiveness of Notices. All such notices and communications
shall, when mailed or telecopied, be effective when deposited in the mail or
telecopied, respectively. Delivery by telecopier or other electronic
communication of an executed counterpart of any amendment or waiver of any
provision of this Guaranty or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

17.           Costs and Expenses; Indemnification.

(a)           Costs and Expenses. Kraft agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery,
administration (excluding any cost or expenses for administration related to the
overhead of the Administrative Agent), modification and amendment of this
Guaranty, the Credit Agreement and the documents to be delivered hereunder and
thereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent, with respect thereto and with
respect to advising the Administrative Agent, as to its rights and
responsibilities under this Guaranty, the Credit Agreement, and all costs and
expenses of the Lenders and the Administrative Agent, if any (including, without
limitation, reasonable counsel fees and expenses of the Lenders and the
Administrative Agent), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Guaranty, the Credit
Agreement and the other documents to be delivered hereunder and thereunder.
Notwithstanding the foregoing, in no event shall this Section 17(a) constitute a
guaranty of the repayment of any Advance or any interest thereon.

(b)           Indemnification. Kraft agrees to indemnify and hold harmless the
Administrative Agent and each Lender and each of their respective affiliates,
control persons, directors, officers, employees, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defence of, any investigation,
litigation, or proceeding (i) related to any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any Borrowing are applied
or proposed to be applied, directly or indirectly, by any Borrower, whether or
not such Indemnified Party is a party to such transaction or (ii) related to the
Borrower’s entering into the Credit Agreement, Kraft’s entering into this
Guaranty, or to any actions or omissions of the Borrower or Kraft, any of their
respective Subsidiaries or affiliates (other than Altria Group, Inc. and its
non-Kraft Subsidiaries or affiliates) or any of its or their respective
officers, directors, employees or agents in connection therewith, in

10


--------------------------------------------------------------------------------




each case whether or not an Indemnified Party is a party thereto and whether or
not such investigation, litigation or proceeding is brought by Kraft or the
Borrower or any other Person; provided, however, that Kraft shall not be
required to indemnify any such Indemnified Party from or against any portion of
such claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party.
Notwithstanding the foregoing, in no event shall this Section 17(b) constitute a
guaranty of the repayment of any Advance or any interest thereon.

(c)           Survival. Without prejudice to the survival of any of the other
agreements of Kraft under this Guaranty or any of the other Loan Documents, the
agreements and obligations of Kraft contained in Section 1 (with respect to
enforcement expenses) and the last sentence of Section 2 shall survive the
payment in full of the Obligations and all of the other amounts payable under
this Guaranty.

18.           Binding Effect. This Guaranty shall be binding upon and inure to
the benefit of Kraft, the Administrative Agent and each Lender and their
respective successors and assigns, except that Kraft shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

19.           Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
the Credit Agreement, disclose to an assignee or participant or proposed
assignee or participant, any information relating to Kraft furnished to such
Lender by or on behalf of Kraft; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to Kraft
received by it from such Lender.

20.           No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

21.           Governing Law. This Guaranty shall be governed by, and construed
in accordance with, the laws of the State of New York.

22.           Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Guaranty.

23.           Jurisdiction, Etc.

(a)           Submission to Jurisdiction; Service of Process. Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York state court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Kraft hereby further irrevocably consents to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to Kraft at
its

11


--------------------------------------------------------------------------------




address specified pursuant to Section 16. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Guaranty in the courts of
any jurisdiction.

(b)           Waivers. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty in
any New York state or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

24.           Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Kraft to any other Person without the
consent of Kraft, other than (a) to such Agent’s or such Lender’s affiliates and
their officers, directors, employees, agents and advisors and, as contemplated
by Section 19, to actual or prospective assignees and participants, and then, in
each such case, only on a confidential basis; provided, however, that such
actual or prospective assignee or participant shall have been made aware of this
Section 24 and shall have agreed to be bound by its provisions as if it were a
party to this Guaranty, (b) as required by any law, rule or regulation or
judicial process, and (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking or other financial
institutions. Notwithstanding any other provision in this Guaranty, the
Administrative Agent hereby confirms that Kraft (and any employee, officer,
representative or agent thereof) shall not be limited from disclosing the U.S.
tax treatment or U.S. tax structure of the transaction.

[Remainder of page intentionally left blank]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Kraft and the Administrative Agent have caused this Guaranty
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

KRAFT FOODS INC.

 

 

 

By

/s/ James Dollive

 

 

Name: J. Dollive

 

 

Title: CFO

 

 

 

CITIBANK INTERNATIONAL plc,
as Administrative Agent

 

 

 

By

/s/ Paul Gibbs

 

 

Name: Paul Gibbs

 

 

Title: Vice President

 


--------------------------------------------------------------------------------